898 F.2d 149Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lyskoski T. WASHINGTON, Petitioner-Appellant,v.W.M. FAULCONER;  D.D. Brooks, Respondents-Appellees.
No. 89-6719.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 29, 1989.Decided:  Feb. 28, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (C/A No. 89-514-AM)
Lyskoski T. Washington, appellant pro se.
E.D.Va.
DISMISSED.
Before K.K. HALL, PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Lyskoski T. Washington seeks to appeal an order of the district court which dismissed his 28 U.S.C. Sec. 2254 petition without prejudice for failure to comply with an order of the court.  Our review of the record and the district court's final order discloses that this appeal is without merit.  The district court asked Washington to return to the court, within 20 days, a form explaining why his petition should not be dismissed under Rule 9, Rules Governing Sec. 2254 Cases.  Washington did not respond.  Well after the end of the 20-day period, the petition was dismissed.  Fed.R.Civ.P. 41(b) permits involuntary dismissal for failure to comply with a court order;  a dismissal order is reviewable only for abuse of discretion.  We do not find that the district court abused its discretion here.*   We therefore deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 In his notice of appeal, Washington states that he did not receive the order.  However, as the dismissal was without prejudice, he is free to refile his petition